 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------X
 ALTURA ST. MICHAEL EWERS,

                     Plaintiff,
                                                           MEMORANDUM AND ORDER
             - against -
                                                            17 Civ. 1116 (NRB)
 THE CITY OF NEW YORK, NEW YORK CITY
 DEPARTMENT OF CORRECTION OFFICERS ALEXIS
 GOODRIDGE, NATHALIE MENDOZA, MICHAEL
 HAYWOOD, CAPTAIN ROBERT DIAZ, JOHN AND
 JANE DOE CORRECTION OFFICERS #1-5, CORIZON
 HEALTH, INC., and JOHN AND JANE DOE
 MEDICAL PROVIDERS #6-10,

                Defendants.
 -------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE



     Plaintiff Altura St. Michael Ewers (“Ewers” or “plaintiff”)

brings this action pursuant to 42 U.S.C. § 1983 against the City of

New York and New York City Department of Correction Officers Alexis

Goodridge    (“Goodridge”),       Nathalie       Mendoza    (“Mendoza”),    Michael

Haywood (“Haywood”), Captain Robert Diaz (“Diaz”), John and Jane Doe

Correction Officers #1-5, Corizon Health, Inc. (“Corizon”), and John

and Jane Doe Medical Providers #6-10, seeking damages for defendants’

alleged failure to protect plaintiff and indifference to injuries

plaintiff sustained at the hands of a fellow inmate while he was

incarcerated    at     Rikers     Island       Correctional    Facility     (“Rikers

Island”).      Plaintiff asserts claims for failure to protect and

deliberate indifference to a serious medical need against Goodridge,

Mendoza,    Haywood,    and     Diaz   (together,     the     “Correction    Officer
                                           1
Defendants”),     as   well   as   against   John   and   Jane    Doe   Correction

Officers #1-5; a claim of deliberate indifference to a serious

medical need against Corizon and John and Jane Doe Medical Providers

#6-10 (together, the “Medical Provider Defendants”); and a Monell

claim alleging unconstitutional practices and policies against the

City of New York.      Further, plaintiff asserts against all defendants

state law claims of negligence, intentional infliction of emotional

distress, and negligent training and supervision. 1              Before the Court

is defendants’ motion for summary judgment.

I.    Background 2

      Plaintiff was an inmate at the George Motchan Detention Center

on Rikers Island while facing charges in the New York State Supreme

Court of grand larceny, money laundering, and falsifying business

records.    56.1 Statement ¶¶ 3-4. 3         At Rikers Island, plaintiff was


      1 As a preliminary matter, plaintiff’s claims against defendants John and
Jane Does #1-10 are dismissed. Plaintiff has failed to identify the unnamed
defendants despite having had ample time to do so. See Coward v. Town & Vill. of
Harrison, 665 F. Supp. 2d 281, 300 (S.D.N.Y. 2009) (Plaintiff “simply cannot
continue to maintain a suit against” the John Doe defendant where there was “no
indication that [plaintiff] had made any effort to discover the [defendant’s]
name”) (internal quotation marks omitted). We note in particular that plaintiff
had access to his own medical records.
      2 The following facts are drawn from the Rule 56.1 statement submitted by
defendants on September 9, 2020, ECF No. 127 (“56.1 Statement”); the exhibits
submitted contemporaneously with defendants’ motion for summary judgment and
appended to the declaration of Erin Ryan, ECF No. 125; and the exhibits submitted
with plaintiff’s opposition to defendants’ motion for summary judgment, which are
appended to the opposition submission itself, ECF Nos. 135-1, 135-2, and to the
Affidavit of Altura St. Michaels Ewers, ECF No. 134. Plaintiff failed to submit
an opposition to defendants’ Rule 56.1 statement.
      3 At the same time, the Securities and Exchange Commission brought a civil

action against plaintiff in the Southern District of New York.       In that case,
Judgment was entered against Ewers on December 11, 2015 based on his consent to
such entry and his acknowledgment of his plea in state court, in which he admitted
to using a bank account in the name of Ssecurion LLC (“Ssecurion”) to deposit over
$9 million taken from Camelot Acquisitions Secondary Opportunities LP (the
“Fund”); falsely representing to the Fund’s auditors that invoices for the payments

                                        2
placed in a housing unit with approximately 62 general population

inmates.    Id. ¶¶ 5-6.

     Plaintiff claims that, prior to the incident that is the subject

of this lawsuit, he filed multiple written grievances regarding an

inmate     named    Charles      Hamilton       (“Hamilton”),   whom      he    claims

threatened him on a number of occasions.               However, despite numerous

diligent searches, the Department of Correction has no record of

plaintiff ever filing a written grievance during his time at Rikers

Island, nor has plaintiff produced any copy of any grievance he

filed.      Id.    ¶¶   24-25;   see    also    ECF   No.   125-8   (Department    of

Correction Memorandum detailing the result of exhaustive searches

for grievances filed by plaintiff).

     Likewise, plaintiff testified that he made oral complaints

about Hamilton to various correction officers.                However, he has not

identified    to    whom   he    made   these     complaints.       ECF   No.    125-3

(Deposition of Ewers) at 101:10-18, 103:6-21. Arun Ganguly, a fellow

inmate, testified that he witnessed plaintiff complain orally to

correction officers about threats from Hamilton at least six times.

ECF No. 134-2 (Deposition of Arun Ganguly) at 65-67.                 Ganguly could

not recall any of the names of the correction officers to whom




from the Fund to Ssecurion related to due diligence fees performed by Ssecurion;
transferring most of the stolen funds to a bank account for Camelot Group
International, LLC; spending $319,137.39 of the stolen funds on various personal
or other expenses; and engaging in such misconduct without the permission or
authority of the Fund. See ECF No. 125-14 (Final Judgment issued against Ewers
in SEC v. Lawrence E. Penn III, et al., 14 Civ. 0581).

                                            3
plaintiff orally complained with the exception of Officer Haywood.

Id.

      The incident that is central to this dispute took place on

November 23, 2014.       That day, Officer Goodridge escorted plaintiff’s

housing unit to the mess hall for lunch.              56.1 Statement ¶ 7.        At

about 12:40 p.m., plaintiff sat down at a table next to Hamilton.

Id. ¶ 8.       Plaintiff and Hamilton had a verbal disagreement about

whether plaintiff invaded Hamilton’s personal space, and plaintiff

subsequently moved to a different table.               Id. ¶¶ 10-11.         Several

minutes later, Hamilton ran over to plaintiff and punched him in the

facial area.       Id. ¶ 13.       Officer Goodridge yelled at Hamilton to

stop as he saw him running toward plaintiff.              Id. ¶ 15.        Plaintiff

testified   that    he    “couldn’t   focus   on    anything    else   except    for

[Hamilton] giving [him] the blows to the head” and “things kind of

became jumbled.”        Id. ¶ 14.    Officer Goodridge ran toward the fight

along   with    other    unnamed    correction     officers,    instructing     both

plaintiff and Hamilton to stop fighting.              Id. ¶¶ 16-17.         Notably,

Officers Mendoza and Haywood were not working during the incident

and Captain Diaz was not present in the mess hall at the time.                   Id.

¶¶ 27-29.

      Plaintiff and Hamilton were escorted from the mess hall and

brought to Intake while waiting to be seen at the medical clinic.

Id. ¶ 18.      Captain Diaz was present at Intake.             Id. ¶ 29.    At 1:10

p.m., approximately 30 minutes after the fight, plaintiff was seen

by a doctor at the medical clinic.            Id. ¶ 19.        That night, after

                                         4
continuous treatment at Rikers Island throughout the day, plaintiff

was transferred to Bellevue Hospital.                Id. ¶ 20.        Plaintiff was

admitted to Bellevue Hospital for three days and returned to Rikers

Island on November 26, 2014.         Id. ¶ 21.

     Over the next 30 days, plaintiff was treated at the Rikers

Island medical     clinic     nine   times,    on    November    28,    December    3,

December    6,   December    8,   December    9,    December    10,    December    19,

December 22, and December 26.        Id. ¶ 23.      During one of these visits,

on December 8, 2014, plaintiff complained about his eye to medical

staff.     Id. ¶ 22.   The following day, on December 9, 2014, he was

taken to Bellevue Ophthalmology.         Id.

     On December 18, 2014, plaintiff pled guilty to charges of grand

larceny, money laundering, and falsifying business records in New

York State Supreme Court.         Id. ¶ 32; ECF No. 125-13 (Certificate of

Disposition).      On January 23, 2015, plaintiff filed a notice of

motion to withdraw his plea, arguing that he did not enter his plea

voluntarily, as he was “unduly influenced by the prison conditions

and the lack of medical attention he was experiencing at Rikers

Island” following his severe beating by an inmate who had been

“constantly threaten[ing]” him.         ECF No. 134-1 (Notice of Motion to

Withdraw Plea) at 5.        The New York State Supreme Court denied Ewers’

motion, stating that at the plea, “the court specifically asked

whether the pain he was enduring was ‘affecting his ability to

understand what’s going on or forcing him to plead.’                   The defendant

responded, ‘no.’”      Decision & Order, Ind. #73/14, Feb. 17, 2015.

                                        5
The New York State Supreme Court also explained that Ewers’ “choice

to remain in his housing location while considering the plea offer

. . . contradict[s] [Ewers’] allegations of duress.”             Id.    In any

event, a few months later, in the SEC action in federal court,

plaintiff consented to the entry of judgment based on the conduct to

which he pled guilty in state court.          ECF No.125-14 (Final Judgment

issued against Ewers in SEC v. Lawrence E. Penn III, et al., 14 Civ.

0581).

II.   Procedural History

      From the outset of the case, plaintiff was represented by

attorneys Carmen S. Giordano and Stephanie Behler of Giordano Law

Offices PLLC.         Thus, while plaintiff appears pro se now, he was

represented by counsel for the first two-and-a-half years of the

case.      Plaintiff filed his initial complaint on February 14, 2017,

and shortly thereafter filed an amended complaint on February 28,

2017, both of which alleged federal claims pursuant to 42 U.S.C.

§ 1983.      ECF Nos. 1, 11.        On July 17, 2017, the Court approved a

stipulation whereby the parties agreed to consolidate plaintiff’s

causes of action pending in state court with the instant action, and

accordingly plaintiff filed his second amended complaint — the

operative complaint — on July 18, 2017, which integrated state law

claims.     ECF No. 39 (“SAC”).

      On     August    14,   2019,     following   document    discovery   and

depositions, plaintiff’s counsel moved to withdraw.              ECF No. 86.

Following     an   exchange    of    submissions   regarding    the    proposed

                                         6
 withdrawal, ECF Nos. 88-89, the Court scheduled a show cause hearing

 on October 10, 2019, ECF No. 94.        Plaintiff did not appear at the

 hearing, nor did plaintiff comply with the Court’s order directing

 plaintiff to furnish the Court with an explanation concerning the

 basis of   his   non-appearance   and   any   request   to    reschedule   the

 hearing.    ECF No. 101.     After two months during which plaintiff

 failed to communicate in any manner with the Court, we granted

 counsel’s request for withdrawal on December 12, 2019.           ECF No. 104.

       Defendants moved for summary judgment on September 9, 2020,

 plaintiff opposed the motion on November 13, 2020, and defendants

 filed a reply in further support of their motion on November 30,

 2020.   ECF Nos. 124, 128, 132, 136.    For the reasons below, the Court

 grants defendants’ motion in its entirety.

III.   Legal Standard

       Summary judgment is appropriate when the moving party “shows

 that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.”           Fed. R. Civ. P.

 56(a). “A fact is material when it might affect the outcome of the

 suit under governing law.”    McCarthy v. Dun & Bradstreet Corp., 482

 F.3d 184, 202 (2d Cir. 2007) (internal quotation marks omitted)

 (quoting Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir.

 2005)).    A factual dispute is genuine if a reasonable factfinder

 could decide in the nonmoving party’s favor.       Id.

       At summary judgment, the moving party must “make a prima facie

 showing that it is entitled to summary judgment.”            Celotex Corp. v.

                                     7
Catrett, 477 U.S. 317, 331 (1986).        If the moving party puts forth

such a showing, then there is no issue for trial unless the party

opposing summary judgment presents “sufficient evidence favoring the

nonmoving party for a jury to return a verdict for that party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “Put

another way, summary judgment is appropriate if, ‘even after drawing

all inferences in the light most favorable to [the plaintiff], no

reasonable jury could have issued a verdict in [his] favor.’”       Meyer

v. Shulkin, 710 F. App’x 453, 455–56 (2d Cir. 2017), as amended (Oct.

11, 2017) (citing Jeffreys, 426 F.3d at 554).

     “Pro se litigants are afforded ‘special solicitude’ on motions

for summary judgment.”     Minus v. City of New York, 488 F. Supp. 3d

58, 63 (S.D.N.Y. 2020) (citing Graham v. Lewinski, 848 F.2d 342, 344

(2d Cir. 1988)).   “Courts read the pleadings, briefs, and opposition

papers of pro se litigants ‘liberally and interpret them “to raise

the strongest arguments that they suggest.”’”      Id. (citing McPherson

v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)).           However, “pro se

status does not exempt a party from compliance with relevant rules

of procedural and substantive law.”         Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (internal quotation marks

and citation omitted); see also Jorgensen v. Epic/Sony Records, 351

F.3d 46, 50 (2d Cir. 2003) (stating that the obligation to read pro

se pleadings liberally “does not relieve plaintiff of his duty to

meet the requirements necessary to defeat a motion for summary

judgment”).   “[A]   pro   se   party’s   ‘bald   assertion,’   completely

                                    8
unsupported by evidence, is not sufficient to overcome a motion for

summary judgment.”    Sandoz v. Doe, No. 17 Civ. 5447, 2020 WL 3318262,

at *4 (S.D.N.Y. June 18, 2020) (citing Lee v. Coughlin, 902 F. Supp.

424, 429 (S.D.N.Y. 1995)); see also Bennett v. James, 737 F. Supp.

2d 219, 226 (S.D.N.Y. 2010) (“Notwithstanding the deference to which

a pro se litigant is entitled, as well as the deference accorded to

a non-movant on a summary judgment motion, [the non-movant] must

produce specific facts to rebut the movant’s showing and to establish

that there are material issues of fact requiring a trial.”) (internal

quotation marks and citation omitted).

IV.   Discussion

      A. Rule 56.1 Statement

      At the outset, we note that plaintiff did not oppose defendants’

56.1 statement, which is required by Federal Rule of Civil Procedure

56(c) and Local Rule 56.1(b).       Local Rule 56.1(b) provides that

“[t]he papers opposing a motion for summary judgment shall include

a correspondingly numbered paragraph responding to each numbered

paragraph in the statement of the moving party, and if necessary,

additional   paragraphs   containing    a   separate,   short   and   concise

statement of additional material facts as to which it is contended

that there exists a genuine issue to be tried.”         Local Rule 56.1(c)

further explains that “[e]ach numbered paragraph in the statement of

material facts set forth in the statement required to be served by

the moving party will be deemed to be admitted for purposes of the

motion   unless    specifically   controverted    by    a   correspondingly

                                    9
numbered paragraph in the statement required to be served by the

opposing party.”

    Consistent with Local Rule 56.2, contemporaneously with filing

the instant motion for summary judgment, defense counsel filed a

“Notice to Pro Se Litigant Who Opposes a Summary Judgment,” which

apprised plaintiff of his responsibilities by setting forth the

precise steps that plaintiff should follow when opposing defendants’

motion — including submitting an opposition to defendants’ 56.1

statement.   See ECF No. 126.   Thus, even with the leniency afforded

to pro se litigants, plaintiff cannot overcome his failure to oppose

defendants’ 56.1 statement.

    Under these circumstances, we could rely on plaintiff’s failure

to file an opposition to defendants’ Rule 56.1 Statement and deem

every fact in the Rule 56.1 Statement admitted.      Nonetheless, in

deference to plaintiff’s pro se status, as relevant, we will utilize

certain citations in plaintiff’s opposition brief and evidence in

his exhibits. Where the Court relies on facts drawn from defendants’

Rule 56.1 statement, “it has done so because [plaintiff] has not

disputed those facts or has not done so with citations to admissible

evidence.”   Morey v. Somers Cent. Sch. Dist., No. 06 Civ. 1877, 2010

WL 1047622, at *1 n.3 (S.D.N.Y. Mar. 19, 2010), aff’d, 410 F. App’x

398 (2d Cir. 2011) (“If the opposing party . . . fails to controvert

a fact so set forth in the moving party’s Rule 56.1 statement, that

fact will be deemed admitted.”) (citing Giannullo v. City of New

York, 322 F.3d 139, 140 (2d Cir. 2003)).

                                  10
      B. Failure to Protect

          Plaintiff’s   first   claim    is    against   the   Correction   Officer

Defendants, alleging that they were indifferent to his safety prior

to the incident and failed to defend him during his fight with

Hamilton.         We construe plaintiff’s claim as a failure to protect

claim.       As plaintiff was in pre-trial detention at the time of the

alleged incident, plaintiff’s claim arises under the due process

clause       of   the   Fourteenth     Amendment,    which     safeguards   against

unconstitutional conditions of confinement.              Darnell v. Pineiro, 849

F.3d 17, 29 (2d Cir. 2017). 4

          Before evaluating the sufficiency of the failure to protect

claim, however, “a plaintiff must also show a defendant’s direct or

personal involvement in the alleged Constitutional deprivation.”

Desulma v. City of New York, No. 98 Civ. 2078, 2001 WL 798002, at *5

(S.D.N.Y. July 6, 2001) (citing Colon v. Coughlin, 58 F.3d 865, 873

(2d Cir.1995)).         “Personal involvement may take one of four forms:

(1)   direct      participation   in    the    infractions;     (2)   failure   of   a

supervisory official to remedy wrong after learning of violation;

(3) creation or sanction by a supervisory official of policy or

custom under which unconstitutional practices occur; or, (4) gross

negligence in managing subordinates.” Id. (citing Williams v. Smith,




      4“Although Darnell involved a Fourteenth Amendment challenge to a prisoner’s
conditions   of   confinement,   its   holding   applies    with   equal   measure
to failure to protect claims.” Taylor v. City of New York, No. 16 Civ. 7857, 2018
WL 1737626, at *12 (S.D.N.Y. Mar. 27, 2018).


                                          11
781   F.2d   319,    323   (2d   Cir.    1986)).      Only   potentially   direct

participation in the incident is at issue in this case.

      Assuming      that   a   plaintiff    has    demonstrated   a   defendant’s

personal involvement, to establish a Section 1983 claim for allegedly

unconstitutional conditions of confinement, including a failure to

protect, a plaintiff must satisfy an objective prong and a mens rea

prong. Darnell, 849 F.3d at 29.            First, “[t]o establish an objective

deprivation, ‘the inmate must show that the conditions, either alone

or in combination, pose an unreasonable risk of serious damage to

his health,’ which includes the risk of serious damage to ‘physical

and mental soundness.’”          Id. at 30 (internal quotation marks and

citations omitted).        In the context of a failure to protect claim,

“[c]ourts have found that a substantial risk of harm can only be

demonstrated where there is evidence of a previous altercation

between a plaintiff and his attacker, coupled with a complaint by

plaintiff regarding the altercation or a request by plaintiff to be

separated from the attacker.”           Dublin v. New York City L. Dep’t, No.

10 Civ. 2971, 2012 WL 4471306, at *5 (S.D.N.Y. Sept. 26, 2012).

Second, to establish the mens rea prong, “the pretrial detainee must

prove that the defendant-official acted intentionally to impose the

alleged condition, or recklessly failed to act with reasonable care

to mitigate the risk that the condition posed to the pretrial

detainee even though the defendant-official knew, or should have

known, that the condition posed an excessive risk to health or

safety.”     Darnell, 849 F.3d at 35.          Given these standards, we note

                                         12
that not “every injury suffered by one prisoner at the hands of

another . . . translates into constitutional liability for prison

officials responsible for the victim’s safety.”    Bouknight v. Shaw,

No. 08 Civ. 5187, 2009 WL 969932, at *3 (S.D.N.Y. Apr. 6, 2009)

(citing Farmer v. Brennan, 551 U.S. 825, 832 (1994)).

            i. Alleged Failure to Protect Prior to the Incident

     We first assess plaintiff’s claim for failure to protect prior

to the incident, wherein plaintiff alleges that the Correction

Officer Defendants failed to respond to his written grievances or

oral complaints about Hamilton.

                   1. Personal Involvement

     As an initial matter, plaintiff’s claims against most of the

Correction Officer Defendants fail for lack of personal involvement.

     First, the defendants have made a prima facie showing that

plaintiff never filed written grievances or, at a minimum, that no

individual defendant was aware of any written grievance.      Defendants

have met their burden on this issue by reference to the Department

of Correction’s exhaustive efforts to locate grievances filed by

plaintiff, which revealed no record of plaintiff ever filing a

written grievance at any point during his time on Rikers Island —

let alone a grievance about Hamilton.   See 56.1 Statement ¶ 24; ECF

No. 125-8 (Department of Correction Memorandum detailing steps to

locate   written   grievances).     Moreover,   plaintiff’s    entirely

inconsistent testimony regarding the filing of written grievances

against Hamilton is insufficient to raise a genuine issue of material

                                  13
fact on this matter.              Compare ECF No. 125-11 at 20:21-25 (50-h

testimony, wherein plaintiff claimed he filed one written grievance)

with ECF No. 125-3 at 123:1-18 (plaintiff’s deposition, wherein

plaintiff claimed he filed a grievance every two days, for a total

of 6-12 written complaints about Hamilton threatening him); see also

ECF    No.   125-3     at    102:11-13,    106:20-21,   108-112    (plaintiff’s

deposition, wherein he explains that he filed multiple written

grievances).

       Even assuming that plaintiff had filed written grievances,

there is no indication that any of the named defendants were privy

to or made aware of them.            By plaintiff’s own testimony, plaintiff

did not ever deliver a written grievance specifically to an officer,

nor did he identify any officer who saw him place a grievance in the

grievance box.       See ECF No. 125-3 (Deposition of Ewers) at 113-14,

118.   The Court thus concludes that there is no genuine dispute that

the Correction Officer Defendants did not receive, or were not aware,

of written grievances regarding Hamilton’s threats.

       We next turn to the subject of oral complaints.            Significantly,

plaintiff himself does not claim to have made any oral complaints

regarding Hamilton to Captain Diaz or Officer Goodridge.                    56.1

Statement     ¶¶ 26,        30.      Plaintiff’s   testimony   regarding    his

communication of oral complaints to Officer Mendoza is vague, as

plaintiff merely “assumes” that he complained to Officer Mendoza

based on “probability.”            ECF No. 125-3 at 101:10-18.     In contrast,

Officer Mendoza has clearly affirmed that plaintiff never complained

                                          14
to her.      ECF No. 125-9 ¶¶ 6-7.     Thus, plaintiff has failed to raise

a genuine issue of material fact regarding the Correction Officer

Defendants’ showing of no personal involvement with respect to

Captain Diaz, Officer Goodridge, and Officer Mendoza.

                      2. Failure to Protect

         We now assess plaintiff’s claim for failure to protect prior to

the incident against Officer Haywood.           Even though Officer Haywood

was off-duty during the incident, and even though there was no

history      of   physical   altercations    between    Hamilton    and   Ewers,

plaintiff nevertheless claims that Officer Haywood should have taken

action to protect him from Hamilton’s verbal threats. 5              This is so

even though plaintiff himself could not recall with certainty whether

he ever actually complained to Officer Haywood.             Plaintiff shakily

testified that he “assumes” that he complained to Officer Haywood

but explains that he also could have complained to a different

officer entirely.      ECF No. 125-3 at 103:6-21.       Plaintiff thus relies

on a fellow inmate, who testified to a single incident during which

plaintiff orally complained to Officer Haywood that “[t]he guy is

threatening to beat me up, he’s trying to kill me.”              ECF No. 134-2




     5  In asserting his claim regarding the Correction Officer Defendants’
responses to his written grievances and oral complaints, plaintiff seeks to have
it both ways.    On one hand, he strenuously maintains that he filed written
grievances, which should have put defendants on notice about Hamilton’s threats.
On the other hand, plaintiff suggests that upon receipt of his oral complaints,
defendants, such as Officer Haywood, should have memorialized plaintiff’s concerns
about Hamilton so that the other defendants knew about them.         However, had
plaintiff actually filed his written grievances as he claims, then the
memorialization of the oral complaints by Officer Haywood would have been
duplicative.

                                       15
(Deposition of Arun Ganguly) at 66:10-16. 6           However, Ganguly also

acknowledged     that   Officer   Haywood   “looked    after”   plaintiff    and

Ganguly, and said, “Don’t worry, I got your backs.”             Id. at 66:2-7.

Far from failing to protect plaintiff, Ganguly’s testimony suggests

that Officer Haywood did not ignore plaintiff’s concerns.

      In any event, even if plaintiff had orally complained once to

Officer Haywood, plaintiff’s claim fails on the law, as plaintiff

has   not    shown   that   Hamilton’s   verbal    threat   alone    posed   “an

unreasonable risk of serious damage” to plaintiff.                Darnell, 849

F.3d at 30.      In the context of a failure to protect claim where a

plaintiff     alleges   that   another   inmate    threatened    him,   “verbal

statements alone do not indicate a substantial threat of serious

harm.”      Desulma, 2001 WL 798002, at *7; see also Urena v. Fischer,

08 Civ. 1309, 2010 WL 2134564, at *8 (N.D.N.Y. Apr. 16, 2010)

(“[C]onditions posing a substantial risk of serious harm . . . can

be shown by evidence that an inmate had a previous altercation with

his attacker and has complained about the incident.”).                Plaintiff

has not provided any evidence that he and Hamilton engaged in prior

physical altercations that should have indicated to Officer Haywood

that there was an “unreasonable risk” of serious harm to plaintiff,

as is required for plaintiff to succeed on his failure to protect

claim.   See Desulma, 2001 WL 788002, at *7; Dublin, 2012 WL 4471306,



     6 Without reference to Ganguly’s deposition transcript, defendants dispute

that Ganguly observed plaintiff’s complaint to officers.      ECF No. 136 at 5.
However, viewing the evidence in the light most favorable to plaintiff, the Court
relies on Ganguly’s testimony on this point.

                                       16
at *5.      A single communication of a verbal threat to a correction

officer, without more, is insufficient as a matter of law to trigger

a failure to protect claim. 7         Therefore, the Court grants summary

judgment to defendants on the first prong of plaintiff’s failure to

protect claim.

              ii. Failure to Protect During the Incident

         We now assess plaintiff’s claim alleging that the Correction

Officer Defendants failed to protect him during the incident.

                     1. Personal Involvement

         Plaintiff’s second part of the claim alleging a failure to

protect during the incident also fails against most of the Correction

Officer Defendants for lack of personal involvement.                    Officers

Mendoza and Haywood were not working during the incident and Captain

Diaz was not present in the mess hall at the time; plaintiff

encountered Captain Diaz only after the fight at Intake.             Id. ¶¶ 27-




     7 We note that there are some cases in this District in which the court
denied motions to dismiss or summary judgment where a plaintiff informed a
defendant that he had a specific fear of assault and then was assaulted, even
where there was no prior physical altercation. These cases are distinguishable.
First, as distinct from the instant case, where plaintiff alleges that another
inmate threatened him, a number of these cases involve inmates’ complaints about
threats from officers. See, e.g., Beckles v. Bennett, No. 05 Civ. 2000, 2008 WL
821827, at *17 (S.D.N.Y. Mar. 26, 2008); Albritton v. Morris, No. 13 Civ. 3708,
2016 WL 1267799, at *14 (S.D.N.Y. Mar. 30, 2016); Stephens v. Venettozzi, No. 13
Civ. 5779, 2016 WL 929268, at *20 (S.D.N.Y. Feb. 24, 2016), report and
recommendation adopted sub nom. Stephens v. Venetozzi, No. 13 Civ. 5779, 2016 WL
1047388 (S.D.N.Y. Mar. 10, 2016), and report and recommendation adopted, No. 13
Civ. 5779, 2016 WL 4272376 (S.D.N.Y. Aug. 5, 2016).          Second, in Villa v.
Westchester Cty., No. 19 Civ. 428, 2020 WL 4505968, at *7 (S.D.N.Y. Aug. 5, 2020),
the Court denied a motion to dismiss a failure to protect claim, but that case
involved overt conduct in addition to an oral threat.       There, another inmate
directed “sexual advances and erratic behavior” toward the plaintiff, and the
plaintiff complained to an officer about this conduct.

                                       17
29.     Thus we need only assess this part of the claim with respect to

Officer Goodridge.

                          2. Failure to Protect

        Here,    the    parties    do   not    dispute      that   plaintiff      faced   an

objectively substantial risk of serious harm during the incident.

Darnell, 849 F.3d at 30.           However, in order to succeed on his failure

to protect claim, plaintiff also must prove that the prison official

“recklessly failed to act with reasonable care to mitigate the risk.”

Id. at 35.

        As an initial matter, plaintiff has not pointed to any evidence

to support the position that Officer Goodridge should have been on

notice that Hamilton posed a threat to plaintiff prior to the

incident,        as    plaintiff    does      not   claim    to    have   filed    written

grievances with Officer Goodridge or communicated his complaints

orally to Officer Goodridge. 56.1 Statement ¶ 26. Most importantly,

the facts show that during the incident itself, Officer Goodridge

yelled at Hamilton to stop running toward plaintiff, and that Officer

Goodridge arrived within seconds to break up the fight.                        Id. ¶¶ 15-

16. 8       As it is undisputed that Officer Goodridge reacted swiftly to

the incident, it cannot be said that he acted recklessly toward

plaintiff        during    the     incident.         Darnell,       849   F.3d     at     35.

Accordingly, the Court grants summary judgment to the Correction




        8
       Ganguly’s testimony that “a number of CO’s basically did nothing,” ECF No.
134-2 at 24:22-23, is irrelevant to the evaluation of the remaining defendant on
this claim, Officer Goodridge.

                                              18
Officer Defendants on the second prong of plaintiff’s failure to

protect claim.

       C. Deliberate Indifference to a Serious Medical Need

       Plaintiff next claims that the Correction Officer Defendants and

Corizon were indifferent to his serious medical needs when they

failed to provide him with timely and continuing access to medication

and medical assistance.          To prevail on a constitutional claim of

deliberate indifference to medical needs, a plaintiff must prove

that he suffered from an objectively serious medical condition, which

the defendants knew of and deliberately disregarded.                Estelle v.

Gamble, 429 U.S. 97, 104 (1976).             Further, to state a claim for

deliberate indifference, a plaintiff must plead that defendants

acted with a sufficiently culpable state of mind.               Woods v. Goord,

No. 97 Civ. 5143, 1998 WL 740782, at *7 (S.D.N.Y. Oct. 23, 1998).

As the “inadvertent or negligent failure to provide adequate medical

care    does   not   rise   to   the   level   of   deliberate    indifference,

allegations     of   medical     malpractice   or   negligent    treatment   are

insufficient to state a claim under section 1983.” McNair v. Heyman,

No. 15 Civ. 4532, 2016 WL 6820736, at *3 (S.D.N.Y. Sept. 19, 2016)

(citing Estelle, 429 U.S. at 105-106)).

       As plaintiff was in pre-trial detention at the time of the

alleged incident and thus not being “punished,” the Eighth Amendment

proscription against “cruel and unusual punishment,” which typically

applies to deliberate indifference claims, does not strictly apply.

Cuoco v. Moritsugu, 222 F.3d 99, 106 (2d Cir. 2000).               Instead, the

                                        19
Fourteenth Amendment applies, but the applicable test is the same.

Id.

      The issue presented here focuses on the deliberate indifference

prong rather than the serious medical condition prong.         However, an

examination     of   plaintiff’s   medical   records    demonstrates    that

plaintiff     received   consistent   medical   treatment   following   the

incident.      To start, according to plaintiff’s medical records,

plaintiff received medical treatment at Rikers Island within 30

minutes of the incident, 56.1 Statement ¶ 19, and subsequently spent

three days at Bellevue Hospital, id. ¶¶ 20-21.           Plaintiff argues

that he was denied medical treatment throughout the remainder of his

stay at Rikers Island, notwithstanding that his medical records show

that he visited the Rikers Island medical clinic nine times in the

month following his return from Bellevue Hospital.          56.1 Statement

¶ 23.

      In fact, plaintiff’s claims about his lack of medical treatment

are repeatedly contradicted by his medical records.            See, e.g.,

Campbell v. Hanson, No. 17 Civ. 1024, 2019 WL 2717691, at *5

(S.D.N.Y. June 28, 2019) (“Plaintiff’s word alone is not enough to

create a genuine dispute of material fact, particularly when that

word is contradicted by medical documents.”).          For example, though

plaintiff claims that he was denied his pain medication, his medical

records reveal that he was prescribed Tylenol upon his return from

Bellevue Hospital, ECF No. 125-6 at DEF 1414-17, and that defendants

prescribed him a muscle relaxer when he complained of pain in his

                                      20
right   arm   and   in   his    neck,   id.   at    DEF    1404-1405,     1392-1394.

Plaintiff’s    claim     that   defendants    did    not   take   him   to    see   an

ophthalmologist for one to two months, SAC ¶ 35, is similarly belied

by his medical records, which show that he was brought to see an

ophthalmologist at Bellevue Hospital on December 9, 2014 — the day

after he complained about his eye and 16 days after the incident.

56.1 Statement ¶ 22.

      As plaintiff’s medical records demonstrate plaintiff’s medical

treatment, and because plaintiff does not present evidence to the

contrary, 9 defendants’ motion for summary judgment on the medical

indifference claim is granted.          See, e.g., Bellamy v. McMickens, 692

F. Supp. 205, 213 (S.D.N.Y. 1988) (granting summary judgment where

defendants submitted “voluminous medical records” indicating that

“plaintiff’s condition was closely monitored”).

     D. Monell Claim

     Plaintiff next asserts a Monell claim against the City of New

York, claiming that the City of New York failed to properly train,

supervise, discipline, or terminate from employment the individual

defendants     named     in     his   complaint     and     failed   to      maintain




      9 Plaintiff’s reliance on his motion to withdraw his plea based on his denial

of adequate medical care, ECF No. 134-1, is insufficient, as his motion, which
was denied, does not alter the fact that he in fact received medical care. See
supra at 5-6. Similarly, there is no basis to conclude that a state court order
directing that plaintiff receive medical care was based on any determination that
he had been denied such care. Further, plaintiff’s reliance on generalized articles
and reports about medical mistreatment at prisons — one of which focuses on the
treatment of adolescent male inmates at Rikers Island, ECF No. 134-8, and another
which focuses on the outsourcing of health care at prisons and jails generally,
ECF No. 134-9 — does not suffice to prove plaintiff’s claim.

                                         21
constitutionally adequate policies. 10        “To hold a municipality such

as the City liable as a ‘person’ within the meaning of § 1983, a

plaintiff must establish that the municipality itself was somehow at

fault.”    Lilly v. City of New York, No. 11 Civ. 194 , 2011 WL

10894910, at *2 (S.D.N.Y. Aug. 24, 2011); Monell v. Dep’t of Social

Services, 436 U.S. 658, 691 (1978) (liability exists only where

“action pursuant to official municipal policy of some nature caused

a constitutional tort”).

     However, “[i]t is well settled that a municipality may not be

held liable where there is no underlying constitutional violation by

a municipal official.”        Levy v. Alfano, 47 F. Supp. 2d 488, 498

(S.D.N.Y. 1999), aff’d, 208 F.3d 203 (2d Cir. 2000); see also Segal

v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006); City of Los

Angeles v. Heller, 475 U.S. 796, 799 (1986) (“[None] of our cases

authorize[] the award of damages against a municipal corporation

based on the actions of one of its officers . . . [i]f a person has

suffered no constitutional injury. . . .”).          Since we have dismissed

plaintiff’s claims against the individual officers, defendants are

also awarded summary judgment on plaintiff’s municipal liability

claim.




     10 In his complaint, plaintiff sets forth a nineteen-item list of deficient
policies, which “includ[e] but [are] not limited to,” e.g., failure to permit
access to timely medical care; instating a culture of bias toward inmates accused
of white collar crimes; failure to provide appropriate staffing levels for the
timely transport of gravely injured inmates; and failure to screen and monitor
correctional staff to identify members at risk of engaging in serious misconduct.
SAC ¶ 61.

                                       22
      E. State Law Claims

      Having dismissed each of plaintiff’s federal claims, the Court

declines   to   exercise    supplemental    jurisdiction   over    plaintiff’s

state law claims for negligence, intentional infliction of emotional

distress, and negligent training and supervision.            Walker v. Time

Life Films, Inc., 784 F.2d 44, 53 (2d Cir. 1986) (“[F]ederal courts,

absent exceptional circumstances, should abstain from exercising

pendent jurisdiction when federal claims in a case can be disposed

of by summary judgment. . . .”); see also Gerard v. City of New York,

No. 17 Civ. 8076, 2019 WL 4194220, at *6 (S.D.N.Y. Sept. 3, 2019),

aff’d, No. 19-3102, 2021 WL 485722 (2d Cir. Feb. 10, 2021).

V.    Conclusion

      For the foregoing reasons, the Court grants defendants’ motion

for   summary   judgment    in   its   entirety.   The   Clerk    of   Court   is

respectfully directed to enter judgment for defendants, terminate

the motion pending at docket entry 125, and close this case.

      SO ORDERED.

DATED:     New York, New York
           May 28, 2021


                                   NAOMI REICE BUCHWALD
                                   UNITED STATES DISTRICT JUDGE




                                       23
